DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 5-13) in the reply filed on 1/21/2021 is acknowledged.
Claims 1-4 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of U.S. Patent No. 10,687,472. Although the claims at issue are not identical, they are not patentably distinct from each other because:


Claim 6 of the instant application is anticipated by claim 2 of USPN 10,687,472.

Claim 7 of the instant application is anticipated by claim 3 of USPN 10,687,472.

Claim 8 of the instant application is anticipated by claim 4 of USPN 10,687,472.

Claim 9 of the instant application is anticipated by claim 6 of USPN 10,687,472.

Claim 10 of the instant application is anticipated by claim 7 of USPN 10,687,472.

Claim 11 of the instant application is anticipated by claim 8 of USPN 10,687,472.

Claim 12 of the instant application is anticipated by claim 9 of USPN 10,687,472.

Claim 13 of the instant application is anticipated by claim 10 of USPN 10,687,472.

Examiner note: even though the instant application is a divisional of 15/975171 (now USPN 10,687,472) a double patenting rejection is appropriate since the instant application recites new claims patentably indistinct from the elected claims of the parent application.  “Section 121 shields claims against a double patenting challenge if Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1381, 68 USPQ2d 1865, 1871 (Fed. Cir. 2003). “Consonance requires that the line of demarcation between the ‘independent and distinct inventions’ that prompted the restriction requirement be maintained ... Where that line is crossed the prohibition of the third sentence of Section 121 does not apply.” Symbol Techs, Inc. v. Opticon, Inc., 935 F.2d 1569, 1579, 19 USPQ2d 1241, 1249 (Fed. Cir. 1991) (quoting Gerber Garment Technology Inc. v. Lectra Systems Inc., 916 F.2d 683, 688, 16 USPQ2d 1436, 1440 (Fed. Cir. 1990)). See MPEP 804.02 (II).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, the limitation “the housing” lacks antecedent basis. This claim depends on claim 5, however, the first instance of “a housing” appears in claim 6. Should this claim depend on claim 6 instead?
Also regarding claim 12, the limitation “an inner surface of the housing radially protrudes at least one mounting platform” is unclear.  It appears there is a word missing that describes the structural relationship between the housing and the platform, e.g. either “from the housing radially protrudes at least one mounting platform” or “an inner surface of the housing radially protrudes from at least one mounting platform”.

Claim 13 is rejected for its dependence on claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dorge et al. (USPN 6,378,276; “Dorge”) in view of Videon (USPN 3,780,817).

Regarding claim 5, Dorge discloses in figures 1 and 2 a baler (1) for forming a bale (12) (col. 1, lines 43-51), comprising a frame (2) supporting a bale chamber (interior of 2), an axle (5) connected to the frame (2) at a first location (3) and spaced apart from the frame (2) at a second location (e.g. center of 5) (col 3., lines 40-56), and a sensor (8) positioned to measure the axle (5) based on a distance (col. 3, lines 45-60).
Dorge’s sensor measures the distance between the frame and the axle, not the deflection of the axle.
In the same field of endeavor, Videon teaches in figures 1-5 a sensor (12) for a vehicle (col. 3, lines 31-33), the sensor (12) positioned to measure the deflection of the axle (10) based on a distance, the deflection of the axle (10) changing based upon the weight in the vehicle (col. 3, line 31 through col. 4, line 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Dorge’s distance sensor with Videon’s distance sensor with the predicable result that the weight of the baler is more accurately ascertained due to mechanical amplification of the axle deflection (col. 3, lines 23-30).
Courts have ruled that substitution of one known element for another prior art element is a rationale in support of a conclusion of obviousness.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).  See MPEP §2143(I)(B).  


Regarding claim 9, Dorge discloses in figure 1 the axle (5) includes a portion at the second location (portion at numeral 5) which extends radially outward (axle portion to the right of numeral 5 extending to the right wheel) more than an adjacent portion (e.g. portion of the axle spanning from numeral 5 to spring 3) of the axle (5).  

Regarding claim 10, Dorge discloses in figure 1 the axle (5) comprises a spindle (spindle through wheel 6) fixedly (via 3) attached to the frame (2) and operatively connected to a ground engaging device (6) (col. 3, lines 46-56).  

Regarding claim 11, Dorge discloses in figure 2 a processing unit (15) operatively connected to the sensor (8) and configured to calculate a weight of the bale (12) based upon changes as measured by the sensor (8) (col. 3, line 61 through col. 4, line 18).  
	Videon discloses calculating weight of a load based on changes as measured by the sensor (12) in the deflection of the axle (10) (col. 3, line 31 through col. 4, line 30).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Dorge’s processing unit to perform Videon’s calculations when Videon’s sensor is substituted into Dorge’s baler for the reasons and motivations given in the rejection of claim 5 above.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon Applicant filing a terminal disclaimer.
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and Applicant filing a terminal disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATALIE HULS/Primary Examiner, Art Unit 2863